DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,698,816. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims 1-20 [as cited in the parentheses as lines numbers] teaches the instant claims 1-20 as follows:
As per claim 1:
A system, comprising [line 1]: a memory system [line 2]; a host device in communication with the memory system, the host device comprising: a host device memory; and a host device processor to execute instructions for performing operations [lines 3-4] comprising: receiving from the memory system a first pointer message, the first pointer message comprising: a first pointer indicating a first logical address and a first physical address at the memory system that corresponds to the first logical address [lines 6-11]; and first cryptographic data [line 12; digital signature is one form of cryptographic data]; executing a first cryptographic operation based at least in part on the first pointer and a cryptographic key[lines 13-15]; verifying the first cryptographic data based at least in part on the first cryptographic operation [lines 16-17]; and caching, by the processor, the first pointer at the host device memory [lines 18-19].
Clearly the patent claim 1 teaches each and every claimed limitation of the instant claim 1.  Therefore, the instant claim 1 is anticipated by the patent claim 1.
For claims 2-20: 
Similar to the claim 1 above, the claimed limitations of claims 2-20 can also be found in the patent claims 2-20.
Allowable Subject Matter
Claims 1-20 would be allowable over the prior art of record when a terminal disclaimer is filed to overcome the above-mentioned rejection. The claims are allowed over the prior art of record because none of the prior art of record teaches or fairly suggests the claimed features of caching in the host memory the pointer message including logical address and corresponding physical address responsive verified cryptographic data sent within the message by carrying out  a cryptographic operation based on the pointer and a cryptographic key as claimed in the independent claim 1, lines 2-20; claim 11, lines 2-13; and claim 18, lines 2-16.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Amilel et al., US 2009/0217050, teaches systems and methods for optimizing signatures verification time for cryptographic cache.
Brown et al., US 2006/0095388, teaches message having encrypted signature and signature key associated therewith.
Boone et al., US 2014/0109076, teaches secure, non-disruptive firmware updating using digital signature verification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP T NGUYEN whose telephone number is (571)272-4197.  The examiner can normally be reached on Monday - Friday 7:30AM - 4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HIEP T NGUYEN/Primary Examiner, Art Unit 2137